EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s representative Kenneth S. Kwan on 29 Apr 2021.

The claims have been amended as follows:
In reference to claim 1, the phrase, on lines 28-31: 
“wherein the presentation of the second avatar is such that other characteristics of the first avatar relating to appearance, speech pattern, or gesture are presented at a lower quality due to lower display resolution of the second computing device or limited knowledge resources available on the second computing device” 
has been changed to: 
“wherein the presentation of the second avatar is such that other characteristics of the first avatar relating to appearance, speech pattern, or gesture are presented differently due to lower display resolution of the second computing device or limited knowledge resources available on the second computing device”

In reference to claim 8, the phrase, on lines 28-31: 
“wherein the presentation of the second avatar is such that other characteristics of the first avatar relating to appearance, speech pattern, or gesture are presented at a lower quality due to lower 
has been changed to: 
“wherein the presentation of the second avatar is such that other characteristics of the first avatar relating to appearance, speech pattern, or gesture are presented differently due to lower display resolution of the second computing device or limited knowledge resources available on the second computing device”

In reference to claim 14, the phrase, on lines 26-29: 
“wherein the presentation of the second avatar is such that other characteristics of the first avatar relating to appearance, speech pattern, or gesture are presented at a lower quality due to lower display resolution of the second computing device or limited knowledge resources available on the second computing device” 
has been changed to: 
“wherein the presentation of the second avatar is such that other characteristics of the first avatar relating to appearance, speech pattern, or gesture are presented differently due to lower display resolution of the second computing device or limited knowledge resources available on the second computing device”

In light of these amendments, Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 



“determining, based on receiving a command from a user input indicating that a user is departing a premises in which the first computing device is located and that avatar presentation control is to be transferred to a second computing device, to transfer the avatar presentation control from the first computing device to the second computing device;
transmitting, from the first computing device to the second computing device over a second communication network, operational information associated with the first avatar, based on the determining to transfer the avatar presentation control from the first computing device to the second computing device;
detecting a presentation of a second avatar on the second computing device, wherein the second computing device generates the second avatar at the second computing device, and wherein generating of the second avatar by the second computing device includes adapting the characteristics of the first avatar by the second computing device using presentation resources of the second computing device such that one or more different characteristics, that are not available and not presented for the first avatar at the first computing device, are presented for the second avatar on the second computing device to enhance exchanges between the user and the second avatar on the second computing device, wherein the presentation resources include haptics presentation resources that relate to force feedback, heat generation, or a combination thereof, and wherein the presentation of the second avatar is such that other characteristics of the first avatar relating to appearance, speech pattern, or gesture are presented differently due to lower display resolution of the second computing device or limited knowledge resources available on the second computing device;

in response to providing control of the second avatar to the second computing device, terminating presentation of the first avatar on the first computing device”

These limitations, in specific combinations as recited in the independent claims 1, 8, and 14, define the patentability of the claims.
The dependent claims are allowed based on the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173